     0:20-cv-03795-JMC-PJG             Date Filed 12/11/20      Entry Number 9     Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Reginald Saivon Nance,                               )          C/A No. 0:20-3795-JMC-PJG
                                                     )
                                  Plaintiff,         )
                                                     )
       v.                                            )           ORDER REGARDING
                                                     )        AMENDMENT OF COMPLAINT
Kirkland Correctional Institution; Brian             )
Sterling (SCDC); Medical Director April              )
Clark,                                               )
                                                     )
                                  Defendants.        )
                                                     )

       Plaintiff Reginald Saivon Nance, a self-represented state prisoner, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915A.

This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court finds this

action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure the

deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate in the Kirkland Reception and Evaluation Center (“Kirkland”) of the

South Carolina Department of Corrections. Plaintiff brings this civil rights action pursuant to 42

U.S.C. § 1983 seeking damages and alleging that he was only supposed to be housed at Kirkland

for sixty to ninety days, but he has been there since February 25, 2020. Plaintiff claims that he is

being neglected because of his extended stay at Kirkland. Plaintiff indicates that neglect is

evidenced by Kirkland’s lack of a canteen, Plaintiff’s inability to talk to his family every day, the

Kirkland staff’s failure to respond to Plaintiff’s requests for medical attention, and Plaintiff’s

contraction of COVID-19.



                                                Page 1 of 7
      0:20-cv-03795-JMC-PJG         Date Filed 12/11/20      Entry Number 9       Page 2 of 7




II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of 28 U.S.C. § 1915A and the Prison

Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), which requires the

court to review a complaint filed by a prisoner that seeks redress from a governmental entity or

officer or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th

Cir. 2009). Section 1915A requires a district court to dismiss the case upon a finding that the

action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

        This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).



                                            Page 2 of 7
    0:20-cv-03795-JMC-PJG           Date Filed 12/11/20       Entry Number 9        Page 3 of 7




        B.      Analysis

        The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

        However, Defendant “Kirkland Correctional Institution” is not a “person” amenable to suit

pursuant to § 1983. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting that for

purposes of § 1983 a “person” includes individuals and “bodies politic and corporate”); see, e.g.,

Harden v. Green, 27 F. App’x 173, 178 (4th Cir. 2001) (“The medical department of a prison may

not be sued, because it is not a person within the meaning of § 1983.”). Kirkland Correctional

Institution is a building or facility, but not a corporate body capable of being sued. See, e.g.,

Nelson v. Lexington Cty. Det. Ctr., C/A No. 8:10-2988-JMC, 2011 WL 2066551, at *1 (D.S.C.

May 26, 2011) (finding that the plaintiff failed to establish that the Lexington County Detention

Center, “as a building and not a person, is amenable to suit under § 1983”); see also Brooks v.

Pembroke City Jail, 722 F. Supp. 1294, 1301 (E.D.N.C. 1989) (“Claims under § 1983 are directed

at ‘persons’ and the jail is not a person amenable to suit.”). Therefore, Defendant Kirkland

Correctional Institution is subject to summary dismissal for failure to state a claim upon which

relief can be granted. 1




        1
          To the extent Plaintiff complains about being housed at Kirkland, prisoners do not have
a constitutional right to be housed at a specific facility. See Meachum v. Fano, 427 U.S. 215, 224
(1976).
                                             Page 3 of 7
    0:20-cv-03795-JMC-PJG           Date Filed 12/11/20       Entry Number 9        Page 4 of 7




       As to Defendants Brian Sterling and April Clark, Plaintiff fails to provide any facts about

these individual defendants that would show that they were personally involved with any of

Plaintiff’s legal claims. See Iqbal, 556 U.S. at 676 (providing that a plaintiff in a § 1983 action

must plead that the defendant, through his own individual actions, violated the Constitution);

Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual to be liable under

§ 1983, it must be ‘affirmatively shown that the official charged acted personally in the deprivation

of the plaintiff’s rights. The doctrine of respondeat superior has no application under this

section.’ ”) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Because Plaintiff

does not explain how Sterling and Clark were involved in the purported violation of Plaintiff’s

rights, Plaintiff fails to meet the federal pleading standards. See Fed. R. Civ. P. 8 (requiring that

a pleading contain “a short and plain statement of the claim showing that the pleader is entitled to

relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not require detailed

factual allegations, but it requires more than a plain accusation that the defendant unlawfully

harmed the plaintiff, devoid of factual support).

       Moreover, to the extent Plaintiff asserts that the defendants were deliberately indifferent to

his conditions of confinement—such as Plaintiff’s medical care or canteen and phone privileges—

Plaintiff fails to state a claim upon which relief can be granted. As to the purported lack of medical

care, Plaintiff fails to explain what medical condition was ignored by the defendants, whether the

defendants were informed of his condition, or how Plaintiff was injured. See generally Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (stating that to proceed with a claim that prison officials were

deliberate indifferent to a prisoner’s needs in violation of the Eighth Amendment, the plaintiff

must demonstrate: (1) objectively, the deprivation suffered or injury inflicted was “sufficiently

serious,” and (2) subjectively, the prison officials acted with a “sufficiently culpable state of



                                             Page 4 of 7
    0:20-cv-03795-JMC-PJG            Date Filed 12/11/20       Entry Number 9        Page 5 of 7




mind.”); Anderson v. Kingsley, 877 F.3d 539 (4th Cir. 2017) (“In sum, the ‘deliberate indifference’

defined by Farmer may be characterized by three components: (1) the subjective knowledge of a

substantial risk of serious harm; (2) the conscious disregard of that risk; and (3) the absence of

intent to cause the harm risked. More concisely, Farmer defines deliberate indifference as the

intentional taking of a risk that the defendant knows might cause harm while lacking any intent to

cause such harm.”). 2 Additionally, Plaintiff’s allegations that he cannot speak to his family and

has no access to a canteen fail to plausibly state a claim for a constitutional violation that is

redressable under § 1983. See generally Fowler v. Graham, 478 F. Supp. 90, 93 (D.S.C. 1979) (no

right to unlimited telephone use); Bennett v. Cannon, No. C/A No. 2:05-2634-GR, 2006 WL

2345983, at *2 (D.S.C. Aug. 10, 2006) (no right to canteen privileges).

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the




       2
          To the extent Plaintiff asserts that the defendants were deliberately indifferent to his risk
of contracting COVID-19 or to his illness once he contracted it, Plaintiff already has a pending
case in this court that raises the same issue. Nance v. Kirkland R&E Ctr., C/A No. 20-2675-JMC;
Cottle v. Bell, 229 F.3d 1142 (4th Cir. 2000) (“Because district courts are not required to entertain
duplicative or redundant lawsuits, they may dismiss such suits as frivolous pursuant to § 1915(e).”)
(citing Aziz v. Burrows, 976 F.2d 1158, 1158 (8th Cir. 1992)).


                                             Page 5 of 7
    0:20-cv-03795-JMC-PJG           Date Filed 12/11/20      Entry Number 9       Page 6 of 7




deficiencies identified above. 3 If Plaintiff fails to file an amended complaint that corrects those

deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C.

§ 1915A.

       IT IS SO ORDERED.


                                              __________________________________________
December 10, 2020                             Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE


       Plaintiff’s attention is directed to the important WARNING on the following page.




       3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                            Page 6 of 7
    0:20-cv-03795-JMC-PJG          Date Filed 12/11/20      Entry Number 9       Page 7 of 7




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 7 of 7
